702 N.W.2d 767 (2005)
William F. SERRA, Respondent,
v.
HANNA MINING CO./National Steel Pellet Self-Insured/MN. Self-Insured Security Fund, Relators.
No. A05-915.
Supreme Court of Minnesota.
August 23, 2005.
Allen R. Webb, Burnsville, MN, for Appellant/Relator.
T. Michael Kilbury, Peterson, Logren & Kilbury, P.A., St. Paul, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 12, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
*768 BY THE COURT:
/s/Kathleen A. Blatz Chief Justice